Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 30
                                                                                           FILED BY *'         I D.c,
ProSe15(Rev.12/16)ComplaintforVoladonofCivilRights(Non-prisoner)
                                                                                                  ANGELAE.     t
                                  U NITED STATES D ISTRICT COUR                                 CLERK uS.Dlsm
                                                                                               s.o, o, oU
                                                                                                             NOBL
                                                                                                          . ,z ucE
                                                                                                                ,
                                                                                                                jo
                                                                                                                 Io  .

                                                              forthe
                                            SOUTHERN Districtof FLORIDA

                                                                   Division


                                                                        CaseNo.
                                                                                   (tobenlledfaà,
                                                                                                ptheClerk'
                                                                                                         sO'ccl
     STEPHEN M ARKS,an indivi
                            dual
                           plaînt#ls)
F ri tethefullnameo/etzcàw/fr   mlwàoisnlingthiscotnplaint.
l
-fther lalrle,
             .
             çofalltheplai
                         ntp ca  nnotntfathespaceabove,                 JulyTrial:(checkone) Z Yes Z No
Clctwewrite'f  s'
                ceattached''fathespaceandattachanadditional
pagewiththefulllistofnames)
                            ..
                             V-




    SARGENTM ICHAEL CATALANO,individually
                      Defendantls)
X rf/ethefullnameofeachdqfendantw/loiçbeingâ'
                                            lfefl Ifthe
namesofallthedefendantscannotstinthespaceabove,. pletuc
wrîte ''
       â'
        eeattached''inthespaceandattachanadditionalpage
withthefullIistofnamex Donotincludetzerez'
                                         se.çkerg)

                            COM PLM NT FOR W OLATION OF CIW L RIG HTS
                                                (Non-prisonerComplaint)

                                                              NOTICE
   FederalRulesofCivilProcedure5.2 addressestheprivacy and security concernsresulting from publicaccessto
   electroniccourtflles. Underthisrule,papersfled withthecourtshould notcontain:an individual,sfullsoc
                                                                                                     lial
   securitynumberorfullbirthdate;thefullnameofapersonknowntobeaminor;oracompleteinancialaqIcount
   mlmber.A sling may includeonly:thelastfourdigitsofasocialseeuritynumber;theyearofan individual's
   birth;aminor'sinitials;and thelastfourdigitsofafinancialaccountnumber.

   Exceptasnoted inthisform,plaintiffneed notsend exhibitq,afûdavits,gdevanceorwitnessstatements,orany
   othermaterialstotheClerk'sOfik ewiththiscomplaint.

   In orderforyourcomplainttobe sledaitmustbeaccompaniedbythe tilingfeeoran application toproceed in
   fornm pauperis.




                                                                                                                   Page1of 6
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 30



ProSe15(Rev.12/16)ComplaintforViolationofCivilRightq(Non-prisoner)

1.       ThePartiestoThisCom plaint

         A.       ThePlaintiffts)

                  Providetheinformation below foreach plaintiffnam ediu thecomplaint.Attach addhionalpagesif
                  needed.
                      Nam e                           stephen M arks
                       Address                                  958g w eldon Circle. B104                        I
                                                                Tamarac                   s1,              33321 l
                                                                          Citv             state            zip Code
                       County                                   Brow ard
                       TelephoneNllmber                         305-900-7747                                     1
                                                                                                                 ;
                       E-MailAddress                                 stephenqmarks@ gmail.com                    I
         B.       TheDefendautls)
                  Providetheinformation below foreachdefendantnamedinthe complaint,whetherthedefendantisan
                  individual,agovernmentagencyanorganization,oracorporation.Foranindividualdefendai
                  includetheperson'sjobortitle(1fknown)andcheckwhetheryouarebringingthiscomplaintiainst
                  them intheirindividualcapacityoroficialcapacity,orboth.Attachadditionalpagesifneedei
                  DefendantNo.1
                       Name                                    SargentM ichaelCatalano
                       JoborTitle(Ifknown)                     Sargent                                   I
                       Address                                 2601BrowardBoulevard,Broward'sSheriffOfv e
                                                               Ft.Lauderdale        FL        33321 I
                                                                      City           J'
                                                                                      /
                                                                                      a/c          Zip Code
                       County                                  Broward
                       TelephoneNumber                          954-7654321                                      1
                       E-MailAddresslvknownl                                                                     I
                                                             L Individualcapaciw       D officialcapacitv

                  DefendantNo.2
                      Nam e
                       JoborTitleofknown)                                                                        I
                       Address                                                                                   p
                                                                                                                 I
                                                                          citv             state            zipcgae
                       county
                       TelephoneNllgnber                                                                        1
                       E-MailAddress(tfknown)                                                                   !
                                                             IZIIndividualcapaciw      I
                                                                                       D officialcapaciw

                                                                                                                    Page2of 6
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 30



ProSe15(Rev.12/16)ComplaintforViohtionofCivilRightst
                                                   '
                                                   Non-prisonm'
                                                              )

                 oefendantxo.3
                     xam e
                      JoborTitleorknown)                                                                  I
                      Address                                                                             l
                                                                                                          l
                                                                   City            State            Zip Code
                      county                                                                              l
                      Telephonex'lmber                                                                    I
                      E-uailAddress(vknown)                                                               i
                                                          Z Individualcapacity Z Officialcapacity

                 DefendantNo.4
                     N am e
                      JoborTiueorknown)                                                                   I
                      Address                                                                             i
                                                                                                          l
                                                                   Citv            State            Zip Code
                      co..                                                                               l
                      Teuphonex'.ober                                                                    I
                      E-vailAddress(vknown)                                                              1
                                                          Z Individualcapacitv Z Officialcapacitv
II.     BasisforJurisdiction

        Un
        '
          der42U.S.C.91983,youmaysuestateorlocaloficialsforthe''deprivadonofanyrights,privileges,or
        1mmunitiessecuredbytheConstimtionandEfederallawsl.''UnderBivensv.SixUnknownNamedAge'    ntsof
        FederalBureauofNarcotics,403Us % 388(1971.),younmysuefederalofficialsfortheviolationofcel
                                                                                                rtain
        constitutionalrights.

        A.       Areyoubringing suitagainst(checkallthatappl
                                                           y):
                 Z Federalofficials(aBivensclaim)
                 Z Stateorlocalofscials(aj1983claim)
        B.       Section 1983 allowsclaimsalleging the''deprivation ofany rights,privileges, orimmunitiessecured by
                 theConstimtionand gfederallawsl.''42U.S.C.9 1983.Ifyouaresuinglmdersection 1983,wlhat
                 federalconstimtionalorstatutoryrightts)doyouclaim is/arebeingviolatedbystateorlocalo lcials?

                   sEE AA ACHED

        C.       PlaintiffssuingunderBivensm ay onlyrecoverfortheviolation ofcertain constitutionalrights. Ifyou
                 aresuingunderBivens,
                                      whatconstimtionalrightts)doyouclaim is/arebeingviolatedbyfederIal
                 officials?


                                                                                                           Page3of 6
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 30



PrpSe15(Rev.12/16)Ce
                   ompl
                      ahaforViolationofCivilRights(Non-prisonœ)




        D.       Section 1983allowsdefendantstobefoundliableonlywhen they haveacted 'undercolorofany
                                                                                                      I-   9,
                 statute,ordinance,regulation,custom,orusage,ofany SuteorTerritory ortheDistrictofCoblmbia.
                 42 U .S.C.91983.lfyouaresuingundersecti   on 1983,explainhow eachdefendantactedunder I
                                                                                                      Icolor
                 ofstateorlocallaw .Ifyou aresuing underBivens,explain how each defendantacted tmdercolorof
                 federallaw .Attachadditionalpagesifneeded.


                     SEE ATTACHFD

111. Statem entofClaim

       Soteasbrieflyaspossiblethefactsofyourcase,Describehow eachdefendantwaspersonallyinvolvedinthe
       allegedwrongfulaction,alongwiththedatesandlocationsofa11relevantevents.Yournnywlshtoincide
       furtherdetailssuchasthenamesofotherqersonsinvolvedintheeventsgivingrisetoyourclaims.Dono
                                                                                              1tcite
       anycasesorstatutes.Ifmorethan oneclalm isasserte; nllmbereachclaim andwriteashortandplain
       sàtem entofeach claim in aseparateparagraph.Attach additionalpagesifneeded.


       A.        W heredidtheeventsgivingrisetoyourolaimts)occur?


                    9587 W eldon Circle,B104,Tamarac,FL 33321

       B.        W hatdateandapproximatetimedidtheeventsgidngrisetoyourclaimts)occur?


                    August30,2017, 12:00Noon to 2:00PM

       C.        W hatarethefactstmderlyingyourclaimtsl? @orJample: Fht# happenedtoyou? Fhodi what?
                 FJJanyoneelseinvolved? O tlelsexcwwhathappened/)




                    SEE ATTACHED



                                                                                                       Page4of6
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 30



PrsSe15(Rev.12/16)C-omplaiatforViolationofCivilRiP?(Non-prisoner)


W . Injuries
       Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
       keatment,ifany,you required anddid ordidnotreceive.


          PUNITIVE DAM AGES,PAIN AND SW FERING

          SEE ATTACTIED




V.     Relief

       Statebrieflywhat#ouwantthecourttodoforyou.Makenolegalargllments.Donotciteanycasesorjtatutes.
       lfrequestingmone#damages,includetheamountsofanyactualdamagesand/orpunitivedamagesclaime
                                                                                            ' dfor
       theactsalleged. Explain'thebasisfortheseclaim s.




         SARGENT V CHAEL CATALANO: $200,000.00




                                                                                                 Page5 of 6
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 30



Pr?Se15(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisoner)


VI. Certification and Closlng

       UnderFederalRuleofCivilProcedure 11,by signingbelow,Icertifytothebestofmy knowledge,infor;m stion,
       andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpmpose,suchastoharass,causj
                                                                                               '
                                                                                               e
       lmnecessarydelay,orneedlesslyilwreasethecostoflitigation;(2)issupportedbyexiseg1aw orbya !
       nonfrivolousargumentforextending,modifying,orreversingexistidglaw;(3)thefactualcontentionsha
                                                                                                  Ive
       evidentiarysupportor,ifspecitkallysoidentiie; willlikelyhaveevidentiarysupportaiterareasonable
       opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirementsofRule 11.


       A.         ForPartiesW ithoutan Attorney

                  IagreetoprovidetheClerk'sOffcewith any changestomy arldresswherecase-relatedpapersm ny be
                  served. Iunderstandthatm y failuretokeep acurrentaddresson filewith theClerk'sOfficeml
                                                                                                       ay result
                  in thedismissalofmy case.

                  Dateofsikning:           september29.2020

                  SignamreofPlaintiff                cN
                  PrintedNameofPlaintiff StephenMarks/ProSe                                              l
       B.         ForAttorneys

                  Dateofsigning:

                  SiMnattlreofAttom ey
                  priutedxameorAuorney                                                                   !
                  sarxumber                                                                              1
                  xameofcawyh.r.                                                                         I
                  Address                                                                                !
                                                                     Citv       state         Zip Code
                                                                                                         I
                  TelephoneNumber
                  E-mailAHdress                             .                                            i




                                                                                                         Page6of 6
    Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 30




                                 UNITED STATES DISTRIW COURT
                                SOUTHERN DISTRIG OF FLORIDA


                                            CASE NO .


      STEPHEN M ARKS,an individual


      PLAINTIFF                                            )
                                                           )
      V                                                    )
                                                           )
      SARGENT MICHAELCATALANO,individually                 )


      DEFENDANT


                        1. CIVILRIGHTS COM PLAINT PURSUANT TO 42 U.S.C

            The Plaintiff,STEPHEN M ARKS(herebyreferredto as''STEPHEN''),herebysues
                                                                                 1
      the Defendant,SARGENT MICHAELCATALANO ofthe Broward Sheriff'sOffice (BSO)
      hereby referred to as''SARGENT CATALANO''individually.

             PlaintiffStephen Markswillprove hisallegationsfrom Iegaldocuments(see
      Exhibits1-6 below afterthe complaint)andfive BrowardSheriff'sOffice (BSO)policte
'
      videowebcams(see linkbelow)thatdefendantSargentcatalano wasguiltyofdenying
      Stephen Marks'civilrightsunderU S,C 1983,incIuding''deprivationofPlaintt 'scivb
                                        .                                           lil
      rights,privileges,orim m unitiessecured bv the Constitution and federalIawh''and also
      acted ,,undercolor                       -                     -                 I
                       ofanystatute,ordinance,regulation,custom orusage ofanystat
                                                                                Ieor
      TerritoryortheDistrictofcolumbia''andalsoacted ''undercolorofstateandIocalIaw.,,



                                                1
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 30




     AIIthe police webcam videoscan be viewed at:
     https://w-ww.voutube.com/channel/uc
                                       .LHTn-wi-wnO-DRvD4s0COoA


                                Il.BASIS FOR IURISDICTIO N
          PlaintiffStephen M arks Iives in Brow ard County and DefendantSargentM ichael
                                                                                   I
  Catalano (ofthe Broward Sheriff'sOffice)were both atthe scenedescribed below at
                                                                                I
  9587 W eldon Circle,Apartm entB104,Tam arac FL,also in Broward County on the date
  in question,August30,1017 w hen STEPHEN'S fatherHym an M arksdied.


                                111.FAW UALALLEGATIONS
     1.In 2017,Hym an and hisw ife Helen M arks both signed separate ''Durable Pow erof
  Attorneys''(POA,see Exhibits1&2)giving equalPowerofAttorneytotheirsons
  STEPHEN and LAW RENCE forhealth care decisionsoverHym an and Helen.
     2.Hymanalso signeda ''Designation ofHeaIth Care Surrogate''(see Exhibit3),givi
                                                                                 I ng
  STEPHEN and LAW RENCEequalrights overhealth care decisionsshould Hym an becom e
  ''unable orincapacitated to provide inform ed consent.''
     3.Finally,Hymanand Helensignedthe ''Hymanand Helen RevocableTrust''(seeI
  Exhibit4)again making STEPHEN and LAW RENCEequalTrusteesto controlHyman'sJ
  assetsupon Hym an'sdeath,w hich included the condo inTam aracthey were living In.
     4.Before Novem ber2013,STEPHEN and hisparents Hym an and Helen Iived in
  Tam arac Florida,w ith Hym an and Helen Iiving at9587 W eldon Circle,Apartm ent B 04,
  w hile STEPHEN Iived very close by inTam arac.

     5.AfterNovember2013,STEHEN joined Hymanand Helen M arksIiving intheir
  Tam arac condo full-tim e because Helen becam e afflicted w ith Alzheim er'sand
  dem entia. STEPHEN lived thereto be close to his parents untilFebruary 2015:w hen
  STEPHEN had to m ove outofthe condo because the he has cold-induced asthm a,and
  the airconditioning in the condo gave him trouble breathing. STEPHEN then m oved
  veryclose by (stillinTam arac)andwasableto stil!seehisparentsalmosteverydayl     .


     6 Onthedate in questionwhen Hyman died (August30th,2017)#STEPHEN came tl
      .                                                                     o the
  frontdoorofhisparents#condowantingtoseehisfather'sbodytosaygoodbyeaqldto
  makesurethathismotherHelen (afflictedwithAlzheimer's)wasokay.W henSTEPHE$N
  arrived,VitasHeaIth Care NurseAnaMorales(the nurseon dutythatday)wasinside


                                            2
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 30




  the condo w ith otherVitasem ployees,along with Nanny Dorothy Hylton ofSenior
  Nannieswho Iivedwith both Hyman and Helen M arks24/7.
         7.The Vitasem ployeesrefused to allow STEPHEN inside the property,cjaim ing
  incorrectlythatSTEPHEN w aSnoton the Pow ersorAttorney forhis parents,northel
                           '



  fam ily trust,noron any Iegaldocum ents.

         8.AIIofthiswasuntrue(asstatedabove from Exhibits1-4)thatSTEPHEN was
                                                                           1
  indeed on aIIthe docum entsw ith hisbrotherLaw rence aswellason theirfam ily trust
  regardingthe condo therefore giving STEPHEN the Iegalrightto go into the condo t!
                                                                                  o
                      ,
  see his parents afterHym an'sdeath.
         9.W hen STEPHEN realized thathe wasnotgoing to be allow ed into the condo,he
  calledthe BrowardSheriff'sOffice(BSO),askingthatthesenda policeofficeroverto
                                                                             l
  force the Vitas em ployeesto allow STEPHEN into the property to see his parents.
         10.OfficerRoberto Aspuru and then SARGENT M ICHAELCATALANO cam e to the
  scene. Butinstead oftrying to getthe Vitasem ployeesto allow STEPHEN onto the
  property,SARGENT CATALANO threatened STEPHEN w ith arrestifhe didn'tIeave condo
  com plex,believing Vitasand notSTEPHEN.
          1l.SARGENT CATAG NO acted w ith m alice and flagrantpolice m isconduct,
  including com m itting the seriouscrim e of''Tam pering w ith Evidence''a Class3 felony,
  w hich isdescribed in detailbelow .
         12.Ascan be seen on Police W ebcam Video 4 of5 at 1:20,SARGENT CATALANO
  askedNurseMoraleswhetherornotSTEPHENwasonthePowerofAttorneyorTrlst
  docum ents.
       13.Asseen on thatvideo,NURSE M ORALES told SARGENT CATALANO that
  STEPHEN w asnoton the Iegaldocum entsasshe said,''No he is not,his brotheris''
  (whichwasincorrect).
        14.Before speakinginsidethe condo to Nurse Morales(asseen on Police
  W ebcam Videos3&4)SARGENT CATALANO appeared to beacting ingood faithwith
  STEPHEN,telling STEPHEN thathe w ould be Ietin ifitcould be show n to SARGENT
  CATALANO thatSTEPHEN was indeed on the Iegaldocum ents.STEPHEN even
  complimentedSARGENT CATALANO forbeing more professionalthan OfficerAspurju
  and having a betterdem eanor. Butthatchanged quickly afterSARGENT CATALANO
  wentinto the condo.




                                              3
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 10 of 30




          15.W hen SARGENT CATALANO w entinside the property looking forpaperw ork
  to see ifSTEPHEN w asorw asnoton the lega!docum ents,he did find a copy ofthe

  a
  Fa
   sm
    til
      i
      ly
       sh
        To
         rt
          us
           fr
            to(s
               mee
                 thPa
                    otl
                      i
                      p
                      ca
                       ert
                         We
                          ofbtc
                              haemvi
                                   V
                                   de
                                    i
                                    doeo
                                       sh4ow
                                           ofin
                                              5g
                                               ,f
                                                SrA
                                                  om
                                                   RG1
                                                     E1
                                                      N:
                                                       T
                                                       00
                                                        Ct
                                                         Ao
                                                          TA
                                                           12
                                                            GN
                                                            :35O
                                                               )aI
                                                                 s
                                                                 oo
                                                                  wke
                                                                    in
                                                                     lgas
                                                                        di
                                                                         E
                                                                         re
                                                                          xh
                                                                           ct
                                                                            ib
                                                                             l)ita5
                                                                                  t,
  the specificpage ofthe Fam ily Trustshow ing STEPHEN'S nam e in huge lettersas
  becom ing a trustee upon hisfather's Hym an'sdeath.
        l6.Thiswasnotonlythe exactsame imageseenin Exhibit4,page 5 (mentioned
  above)showing STEPHEN ontheTrust,itwasalso physicalproofthatSTEPHEN was
  telling the truth aboutbeing on the Trustand allowed on the property,and thatNurse
  M orales the otherVitasem ployees,and Nanny Dorothy Hylton werew rong in their(
          ,
  assertion thatSTEPHEN w asnotallowed onto the property.
        17.As seen inthe video SARGENT CATALANO Iooked atthe docum entswith
  STEPHEN'S nam e on itfora Iong tim e.SARGENT CATALANO then folded the pagesat
  the mom enthe w a                                                            I
                   sIooking atthatdocum ent,causing him to only be Iooking atthe
  verytop ofthe page,againforaIongtime (see again Exhibit5)whereheclearlywould
  have had to have seen STEPHEN'S nam e in huge Iettersw here itsaid he becam e a
  Trustee on the property upon hisfather'sdeath.
         18.How ever,instead ofallow ing Plaintiffonto the property,the video w illshow
  that SARGENT CATALANAO instead engaged in a flagrant corrupt cover-up and
  obstruction,choosing to ignore w hatwasw ritten on the Trust.On the ofPolice W ebcam
  Video 4 of5 at 12:35 SARGENT CATAG NO hid the Trust underthe otherdocument       I s
                       ,
  and said,''Ican'tunderstand this.''

        19.Hethen proceeded to go outside (see Police Video W ebcam 5 of5 at1: l
                                                                               50 to
  the end ofthe video)where he evicted STEPHEN offthe property bytelling him multiple
  Iies,including how he could notfind the Trustw hile viciously threatening STEPHEN w ith
  arrestifhe did notvacate the prem ises.
        20..Afterfinding and reading theTrust,SARGENT CATALANO becam e m ore
  hostiletowardsSTEPHEN ashe told STEPHEN (seePoliceVideo Webcam 5of5 at1:50):
  ''Thebottom linehere...ldon'tknow l
                                    /you?reon (the Trust)ornot..Ican'tfind
  paperwork...I'm gonna to tellyou to Ieuve.''Thiswas aflagrantIie since Catalano did
  find the paperworkand did know thatSTEPHEN w asindeed on the Trust.
         21.Thisalso totally contradicted w hatCATALANO said to STEPHEN m ultiple tim es
  earlierin a very friendly w ay thathe would allow STEPHEN                         1
                                                            onto the property ifhe could
  find any proofthatSTEPHEN w asindeed on the legaldocum ents.



                                            4
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 11 of 30




        25.How ever,afterSARGENT CATALANO covered up the factthatSTEPHPEN w as
                                                                          I
  onthe Iegaldocument,STEPHEN (notknowingthatSARGENT CATALANO waslyingand
  covering upthefactthathe had seenSTEPHEN'Sname on Iegaldocument).STEPHEN
  had hisattorney Larry Blacke on the phone to also tellSARGENT CATAG NO that
  STEPHEN w asindeed on the POAsand a Trustee on the condo,SARGENT CATLA NO said
  (see Police Webcam Video 5 of5at2:35)''I'm notgonna talkto anybody...l'm over./
                                                                                1'm
  asking you asa gentlem an.I've done my part.Thisis where the law com es in.''

        26.SARGENT CATALANO tampering withand hidingthe evidence thatSTEPHE
                                                                        I N
  wastelingthetruthinthi
                       sdisputebetweenSTEPHENandVitaswasaseriouscrime
                                                                   $ ;a
  Class 3 felony. A police officer deliberately tam pering or hiding evidence that wouId
  help a party in a dispute isno differentthan an officerplanting phonyevidence toIhurt
  one ofthe parities.
        27.Even w orse,CATALANO used yetanotherflagrantIie asto w hy he had to
  rem ove STEPHEN from the property even ifSTEPHEN >Js indeed onthe Iegal                  '
  documents,telling STEPHEN (see PoliceVideo W ebcam 5 of5 at2:10)thatifhe didn'
                                                                              1t
  leave the property,aIIthe w orkersinside would leave the property,leaving STEPHEN'S
  m otheralone.

        28.ThiswasaIiesinceSARGENTCATAO NO knew fullwellthatNannyHylton
                                                                      lwas
  there 24/7and would neverleave Helen M arksunattended.SARGENT CATAG NO knew
  thiswasa Iiesince hehad twice been told bytheemploy                         I
                                                     eesinside (see PoliceW ebc
                                                                              Iam
  Video3 of5 at13:24,and Poîice W ebcam Video 4 of5at1:05)thatNannyHYYLTON
  would be stayingwith Helen24/7.
        29.Finally,evenifSARGENTCATALANO didhavetheIegalrighttokeepSTEPlHEN
  offthe prem isesfora Iegitim ate reason such aswanting to de-escalate the problem ,and
  had been honestto STEPHEN and said to him ''IsJw thatyou are on the Iegaldocumlent
  butI'm stillnotIetti                                                             l
                     ng youinsideqSTEPHEN would have respected that.Butthatwasnot
  the case here.
        30.Despite STEPHEN being on aIIthe Iegaldocum ents,his reason fornotallow ing
  STEPHEN ontotheproperty (thathedidn'twantto leaveSTEPHEN'Smotheralone)was
  anotherprovableclear-cutIie seenonthevideotape,justIike hisdenyingthathe knew
  STEPHEN w ason the legaldocum entsafterhe tam pered with the evidence.
        31.M ore on the videosconcerning SARGENT CATALANO'S m alicious Behavior
  towardsSTEPHEN:SeePoliceWebcam Video3of5at2:00,whereSARGENTCATALI
                                                                  ANo
  told STEPHEN thatOfficerAspuru told him thatSTEPHEN had ''threatened''people w
                                                                               1 ith
  abaseballbat, a viciousIie told asanothercorruptpretextto throw STEPHEN offthe
                                                                               I


                                            s
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 12 of 30




  property.In the sam e video at2:10 SARGENT CATALANO also claimed thathis
  ''dispatcher''heard STEPHEN m aking threats,anotherIie.W hen Iooking through aIIfive
  police videos,itisclearly show n thatSTEPHEN neverthreatened anyone.

        32.On Police W ebcam 5 of5,at2:35 (asmentionedabove)SARGENT CATALANO
  told STEPHEN ''Thiziswhere the Iaw com esin. You're im peding an investigation.
  SARGENT CATALA NO saying to STEPHEN ''Thisis where the Iaw com es in''isespecially
                                                                                  1
  despicable since SARGENT Catalano wascorruptly abusing the law againstSTEPHEN,not
  enforcing the Iaw.
        33.SayingthatSTEPHEN was''im peding an investigation)wasalso a Iie.The
  police w ere called tw ice to com e to the prem ises by STEPHEN to try to gethelp entering
  the condo.The police nevercame forany ''investigation''since there w as no
  investigation (policeare notcalled to investigatedeathswherethere are healthcare
  workersonthe prem isesw ith the deceased,unlessthey had reason to believe there
  wasacriminalactcom mitted).
          34.Also,in every second ofaIIthe police videos,there is notone second ofthe
  police investigating Hym an'sdeath. STEPHEN could not have been im peding an
  investigation since wasno investigation by the police,since they w ere called there by
  STEPHEN to Iethim intothecondo. M ore ofthe sam e at3:30 ofPolice W ebcam Video     1 5
  of5 w ith SARGENT CATALANO saying to STEPHEN:''W hetheryou're on the TrustorInot,
      ,
  theydon'twantyou in there.''
        35.Lateron Police Video W ebcam 5 of5,at4:40,SARGENT CATALANO said to
  STEPHEN;'Itdoesn?tmatter.I'mdonewithyou.Fo&maybeonit(theTrust)ormahe
  not.You should Ieave You?re notgoing inside...; J//thenursesIeave,you'llhaveD0
                       .                                                       1one
  tocareforyourmom (whichexplainedabovewasa Iie (seenin PoliceVideo W ebcal    m3
  and 4)where SARGENT CATALANO was100% awarethatSTEPHEN'Smom would ne          Iver
  be leftalone.

        36.SARGENT CATAG NO (see Police W ebcam Video5 of5,at5:10),also said to
  STEPHEN:''I'm done.Don'ttalk to m e.Goodbye''
        37.ltm ustbe noted here thatSARGENT CATALANO w assaying aIIthese thingsto
  STEPHEN afterknowingforfactthatSTEPHEN wasinfacttellingthe truth andwason
                                                                         I aII
  the Iegaldocum ents.
        38.These actions made SARG ENT CATAG NO guilty denying Stephen M arks?civil
  rightsunderU.S.C 1983,including ''deprivation ofplaintt 'scivilrights,privileges.or
  immunitiessecuredbytheConstitutionandfederalIawh''andalsoacted''undercolorof

                                              6
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 13 of 30




  anystatute,ordinance,regulation,custom orusageofanistate orTerrftoryorthe
  DistrictofColumbia''and also acted ''undercolorofstateand IocalIaw.''
         39.ln addition to alIthis,STEPHEN and hisbrotherG W RENCE had fullauthority
                                                                               l
  overthe Vitasemployeesand Nanny Hylton.STEPHEN even had everyrightatthispoi
                                                                           I nt
  fire aIIofthem butSARGENT CATALANO turned the situation upside dow n by giving alI
  the authority to the em ployees,and none to STEPHEN,w ho was in effecttheir
  em ployer.
         40.Even before seeing the Iegaldocum ents,SARGENT CATALNAO could
  have easily gotten to the bottom ofthe dispute betw een STPEHEN and Vitas by
  sim plycalling Vitas'localoffice,w here they would have told the officersthat
  STEPHEN was indeed on the legaldocum entsand had the Iegalrightto go into the
  condo.

        4l.Regarding the chargesthatSARGENT CATALANO keptsaying to STEPHEN that
  Nurse M oralesclaim ed thatSTEPHEN w as''threatening''to them ,itm ust be noted that
  thoseinsidethe condo also included one and then two young m uscularpolice officIers
                                           ,
  arm ed with m ultiple w eapons,m aking the notion thatSTEPHEN,60 yearsoId and 160
  poundscould be a physicalthreatto anyone inside the condo w asabsurd.
        42.Also proving thatSTEPHEN neverthreatened anyone before the officers
  arrived (see PoliceW ebcam Video 1of5,totaltime 2m inutesand 22secondsIong)is
  the factthatwhen OfficerAspuru firstentered the condo,the Vitasem ployees and
  OfficerAspuru aIIacknow ledged they had no idea know w ho called the police to the
  condo,then Aspuru said thatmaybe itwasSTEPHEN,w hich w astrue.
        43.W hen OFFICER ASPURU entered the condo,the em ployeesinside also kept
  makingfunofSTEPHENandIaughedathim (seePoli
                                           ceWebcam Video1of5at0:5k
                                                                  i)as
  Nurse Moralesshared alaugh withOfficerAspuru,saying 'We (STEPHEN)isnotr/ght
                                                                            I
                                                                             ',(in
  thehead)andat1:24Nurse'sAide BurgessIaughinglyasksASPURU ''Canyoutakehi
                                                                       Im
  (STEPHENIfrOm me?n,butneveroncedoanytheVitasemployeesworkersorNanny
  Hylton eversay they are afraid ofSTEPHEN orthatSTEPHEN m ade anythreats.

        44.FurtherprovingthatSTEPHENwouldneverbecomeviolentwiththeVita/
                                                                      s
  em ployees isseen on Police Video W ebcam 2 of5 at2:36,w hen OFFICER ASPURU cam e
  to the scene before SARGENT CATALANO arrived.

        45.WhenASPURUfirstarrivedatthescene,heimmediatelytookVitas'side1
  again STEPHEN,believing Vitas'false claim sthatSTEPHEN was noton any ofthe Iegal
  docum ents,and therefore had no rightto be on the propertyto see his parents.As


                                            7
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 14 of 30




  mentioned above,OfficerAspuru(justliketheVITASem ployees)couldhavealsoeasily
  found outw ho w astelling the truth by calling Vitasheadquarters,where they would
  have also been told thatSTEPHEN was indeed on aIIthe Iegaldocum ents.
          46.Afterinitially refusing STEPHEN'S requestto bring outNurse M oralesto speak
                                                                                    I
  w ith him ,,OfficerAspuru and VitasChaplain W inston Chuchu finally cam e outofthq
                                                                                    l
  condo w ith Nurse M oralesfora few m inutes. On Police W ebcam Video 2 of5,from
  2:36 untilthe end,youw illsee thatSTEPHEN wasextrem ely polite,softspoken and a
  totalgentlem an w ith Nurse M orales. Even asNurse M oralescontinued to dodge
  STEPHEN'S questionsregarding how and w hy hisfatherdied,STEPHEN did notforone
  second raise hisvoice to herz.Ietalone becom e violent.
         47.Finally,at4:08 ofPoliceWebcam Video2),Nurse Moralesisseen onthe
  video (notseen bySTEPHEN atthetimesince hisheadwasturnedto the nurse)seoretly
  mouthing to OfficerAspuru thatshedidn'twantto speakto STEPHEN anymore (so she
  couldalsoavoid havingto answerany more questionsfrom STEPHEN),Ieading Officer
  Aspuru to rudely and abruptly end STEPHEN'S conversation w ith Nurse M oralesby
  announcing thathe is''term inating''STEPHEN'S conversation with Nurse M orales,saying
  at4:30 on Police W ebcam Video 2 of5 at,''G e're done,we're com ing in to preventI
  dealing with him,''as he turned offhiswebcam .
        48.Ascan be seen clearly in thisvideo,STEPHEN neverdid anything to deserve
  having to notbe ''dealtwith.''AIIhe w asdoing w asrepeatedly asking Nurse M oral sto
  explain how hisfatherdied,and explain hercontradictionsand Iies.

        49.STEPHENhadtheIegalrighttoaskherthoseIegitimatequestions,butOf(ficer
  Aspuru took away STEPHEN'S Iegitim ate rightto askquestionsto a person w ho w asin
  effectheremployer. OfficerASPURU also had no rightto turn offhiswebcam atthat  l
  m om entsince itw asone ofthe tensestmom entsthatday.
        50.W hile neverraising hisvoice to Nurse M orales,STEPHEN did indeed raise his
  voicetobothmen(OfficerAspuru andChaplain Chuchu),since(asseenthroughoult
  PoliceW ebcam Video 2 of5),OfficerAspuruandChaplainChuchu continuedto
  interruptand bully STEPHEN as he w astrying to find outfrom Nurse M oraleshow and
  w hy hisfatherdied.
          51.How ever,ascan be seen on this video,STEPHEN neverm ade any threats
  againsteitherOffic                                                            t
                      erAspuru orChaplain Chuchu,and nevereven w alked tow ardsthem
  despite theirbullyi                                                           I
                      ng ofSTEPHEN.Thisfurtherreinforcesthe factthatSTEPHEN was not
  a ''threat''to anyone atthe scene.



                                            8
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 15 of 30




         52.JustasOfficerAspuru did im pede STEPHEN'S attem ptsto speakw ith Nurse
  M                                                                              1
    oralesagain (aftershewentbackinto the condo),so didSARGENT CATALNAO impede
  STEPHEN'S attem ptsto speakw ith heroranyone else in the condo. On Police W ebc1
                                                                                 am
  Video 4 of5,at1:00,SARGENT CATAG NO told Nurse M oralesand those inside the
  condo nottospeakwithSTEPHEN,tellinghernotto ''entertainanythinghe(SYEPHEN)
  hasto= /'andto ''ignore''him.
        53.Regarding SARGENT CATALANO'Sclaim thatSTEPHEN m ade threatsofusing a
  baseballbattowardsOfficerAspuru,Nanny Hylton also m ade thisviciousclaim agaif
                                                                               nst
  STEPHEN.                                                                      I
             SARGENT CATALANO repeated this Iie on Police Video W ebcam 3 of5 at0:35.
        54.lfitwere true thatSTEPHEN everthreatened anyone w ith a baseballbat,both
  officerswould have certainlyarrested STEPHEN (sinceit'sobviousonthewebcamsthat
  theywere Iookingforany pretenseto do so)?ortheywould haveatIeastfrisked
  STEPHEN forw eapons,w hich neitherofficereverdid. And as mentioned above,not
  once in aIIthe police videosisSTEPHEN everseen threatening anyone.
        55.Finally,the w orstexam ple both officers'behaviorcan be clearly seen in the
  simplestwaybygoingtotheveryIastmomentonaIIthevideos Police Video W ebc1
                                                                        am 5
                                                     ,
  of5 at7:50. On the video SARGENT CATALANO and OfficerAspuru are b0th seen
  togetherneartheirpolice carasSTEPHEN finally exited the prem isesforfearofbeing
  arrested.
        56.Atthatm om entw e can hearone ofthe officers Iaughing hysterically at
  STEPHEN,saying ''W hat'she(STEPHEN)gonna do/''ashecontinued toIaugh withglee,
  trulyenjoying STEPHEN'Sanguish.
          57.Once again,aIlofSARGENT CATALANO'Sactionsclearly m etthe definition of
  denying STEPHEN hiscivilrightsunderU.                                             I
                                          S.C 1983,including ''deprivationofplaintlf's
  civilrights, privileges,orimmunitiessecured by the Constituti                     Id
                                                              on andfederalIaws,,, an
  also acted ''undercolorofanystatute,ordinance,regulation,custom orusageo/cnl
                                                                             y
  stateorTerritoryortheDistrictofColum bia''
        58.Notonly did SARGENT CATAG NO breakthe Iaw by tam pering orhiding the
  Iegaldocumentsthatwould havehelped STEPHEN the officersagain corruptly broke
                                                                            I
                                            ,
  the law intheir''IncidentReport''(see Exhibit6)withso many provableIiesasseen
  below ,including hisclaim thatthe officersgave STEPHEN ''counselling.''
        59.(YesOfficerAspuruwrotethereportand isnow deceased,buthis''Incident
  Report''stillhadtobeclearedwithSARGENTCATALANOsinceCATALANOwasAspulru's
  superi
       oroffi
            cerandthereforesharesresponsibilityforthi
                                                    sphony'IncidentReport.l''

                                            9
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 16 of 30




        60.See Police Report(see Exhibit6)from the BrowardSheriff'sOffice.''Filinga
  False Police Report''isalso a crime a Class1 m isdemeanor. Firstofall,hisreportstat
                                                                                   I ed
                                      ,
  thatthe police w ere called to the scene to ''investigate''Hym an's death.
        61.ThisisanotherIie,since,asm entioned above,there wasno ''investigation''
  because itwasSTEPHEN who calledtheofficerstothesceneto be Ietinto the condo.
                                                                            I
  Also,as m entioned above,on Police W ebcam Video 1,at0:55 of2:22,w hen Officer
  Aspuru firstentered the condo,the Vitasem ployeesand OfficerAspuru aIl
  acknow ledged they had no idea do notknow w ho called the police to the condo,
  follow ed by OfficerAspuru saying thatm aybe itwasSTEPHEN,w hich w ascorrect.
        62.Yetinthe police report,itsays,''OnAugust3% 2017,at12:41 hours,I
  responded to an Attended HospitalDeath by VITAS at9587 W eldon Circle''w hich was
  nottrue since VITAS had m ade no such requestto the police;only STEPHEN did.
       63.Below are partsofthe lncidentReportinitalics(including spellingand
  grammaticalerrorsbythe officers),andSTEPHEN'Sresponsesin regularfont.
        64.The MostOutrageousLie:Claiming intheIastparagraph ofthe report(as
                                                                           I
  mentioned above)thattheofficers(which meansboth he andSARGENT CATALANO)
  gave STEPHEN repeated ''counselling.'' lfyou Iookthrough every second ofaIIthe
  videos,you w illsee thatthere isnotone second of''counseling''#and noteven one ''I'm
  sorryforyourIoss''byeitherofficer.
         65.Thatis unlessthe officersactually considered theirnon-stop threatsagainst
  STEPHEN,and theirbullying and belligerent behaviortowardsSTEPHEN to be
  ''Counselling.''

        66.Morefrom thepolicereport:''NotethatuponarrivaltothesceneIalsoSlde
  contactwith stephen m arksoutside in the parking Iot.ltquickly becam e apparentthat
  despite being distraught                                                        I
                          overhis dad'
                                     spassing,he was very irate and hostile towards
                                                                                   1
  mysekand in particulan vitasstaffonscene thestaf included Chaplain WilsonChuchu
  nurse aide Dorothy Hylton and nurse aideJoan Burgess They aIlconveyed sim ilur
  uccountstome thatstephen wasthreatening them and they wereafraid.''
         67.Notonly is thisa Iie thatanyone was afraid ofSTEPHEN,,butw hatis
  conveniently om itted isw hy STEPHEN wasirate;thatisw asbecause he wasdenied his
  Iegalrightto have entrance into the condo to see hisparents.The reportnever
  m entionsthisand m akesitseem asifSTEPHEN was upsetatVitasand the officersforno
  reason .




                                           10
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 17 of 30




        68.Back to the police report:''They also said his brotherLarry M arks kasactual
                                                                                   I
  PowerofAttorneyoverseeinghisfatherHyman and hisw<ewho wJJpresentalso,but
  veryiIIwithadvanced dementia.Vitasstaffhasbeen caringfortheelderlycouple
  around-the-clock and according to them,stephen was notallowed inside the apartm ent
  due to previous incidencesn.
          69.Again claim ingthatSTEPHEN'S brotherLaw rence had POA and notSTEPHEN
  wasincorrect.Also claim ing STEPHEN w as notallowed inside the apartm entdue to
  ''previous incidents''isanotherviciouslie.W hatprevious incidents?The reportdoesn't
  say,since there w eren'tany.
        70.Yetm ore from the police report:''Stephen wJ;a constantburden and
  hindrancetothisinvestigationtheentiretimeandscene.Despiterepeatedwarningfand
  counseling he continuouslydisplayed erraticand hostilebehaviortowurdsVitasJtl//
  mysefandsergeantCatalanoonscene HewillinglyIeftjustpriorto thefuneralhompe,s
                                         .


  arrivalonsceneandnoforceorotheractionswere required despitehisnotstill
  behavio/'

        71.JustasOfficerAspuruwasIying aboutthere beingany ''investigation''(as
  m entioned above,SARGENT CATALANO also m akesthe false claim thatthere wasan
  ''investigation''when hetold STEPHEN (See Video 5 of5at2:48):''I'm askingyou to
  Ieuve:''YouJre im peding in ourinvestigation''

        72.AllofthisprovesthatSARGENTCATAGNOguiltyofdenyingStephenMai
                                                                    rks'
  civilrightsunderU.S.C1983,including''deprivationofPlaintl y'scivilrights,privileges,or
  im m unitiessecured by the Con                                                   1
                                stitutionandfederalIuws,''andalsoacted ''undercolorof
  anystatute,ordinance,regulation,custom orusageofanystateorTerritoryorthe
  Districtofcolumbia''andalso acted ''undercolorofstateJndIocalIaw.''
         73.Finally,the claim thatSTEPHEN wasthreateningto use a baseballbat,was a
  resultfrom STEPHEN w hen he firstarrived atthe condo before thingsgotoutofhand.
  Afterarriving STEPHEN calm ly knocked on the doorseveraltim esand asked fortheI
               ,
  nurse onduty(who laterturnedoutto be Nurse Morales)to pleasecomeoutsidean
                                                                          1d
  talkto him to explain how and w hy hisfatherdied.                          I
                                                 STEPHEN wanted the nurse forcom e
  outside because the doorw aslocked and STEPHEN did nothave a key.

        74.STEPHEN alsowantedthenurseto comeoutsideto speakwith him (as
  opposedtoSTEPHEN com ing inside)because STEPHEN suffersfrom cold-induced
  a
  Iisthma
    ved wita
           hn
            d
            hit
              sh
               eaent
               parirco
                     sn
                      ind
                        i
                        tt
                         ioni
                         hatcn
                             gwas
                             ondo  dir
                                  fortyinathyear
                                     over    ecowndhen
                                                   o.Ahi
                                                       sme
                                                        smntiher
                                                          ot onedab
                                                                Helovfe
                                                                  en   ,sStTbec
                                                                      ir    EPHkE
                                                                                mN
                                                                                 e



                                             11
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 18 of 30




  strickenwith Alzheimer's,butthen movedoutto an apartmentcbose W because ofthe
  dirty airconditioning.

        75.STEPHEN washopingto have acivilconversationwiththe Nurse Morales1
  outside regarding how hisfatherdied,including asking herto explain w hy he w astold
  the nightbefore by Vitas Nurse'sAide Burgessthathisfather'sailm entwasm inorand
  thatHym an didn't need to be taken to the ER.

        76.STEPHENthoughthewouldhavethisconversationwithNurseMoralesard
  would then waitoutside forthe funeralhom e to arrive so he could say goodbye to his
                                                                                  1
  father. How ever,no one would open the Iocked door. STEPHEN had no idea thatthey
  were notgoing to Iethim inside the condo.
         77.W hen STEPHEN'S knockson the doorwentunansw ered,STEPHEN sim ply
  believed thatthose inside w ere being tardy in com ing to the door.      I
                                                                  ThenSTEPHENh
                                                                             leard
  voices inside righton the otherside ofthe door,so he knew they could hearhim too.
                                                                                 j So
  ST
  b EPHENsaidjokinglytothoseinside'Please,don'tmakemehavetocomebackji          tha
   aseballbatto knock dow n the door.''Anyone seeing orhearing STEPHEN atthattim e
  (including aIIthose insidethecondo)would seethatSTEPHEN wasjoking,believing
  those inside w ere m erely being tardy in opening the door.
        78.However,thatdid nothappen asthose inside sim ply continued to refuse to
  open the doorW hen STEPHEN finally realized thathe w asnotgoing to be Ietin
  lalthough notyetknowingwhy),he continued to knockonthe door,butthistimealso
  dem anded to be letinside no Iongercaring aboutthe airconditioning,butto no a I
                           ,
                                                                                vj
                                                                                 ail.
        79.STEPHEN waseven m ore shocked afterseeing the police video w ebcam slto
                                                                                 I
  seeandhearNanny Hyltonclaim inganotherviciousIie (see PoliceW ebcam Video 3of5
  at13:16)thatSTEPHEN wantedto ''comeafterher''witha baseballbat As m entioned
                                                                      .
                                                                            I
                                                                                 l
  above,thiswasthe sam e Iie m ade by OfficerAspuru and laterSARGENT CATALANO.As
  also m entioned above on aIIofthe police videosw e can see thatSTEPHEN nevermlade
                        ,

  thisthreat(oranythreat)to anyone.
        80.Especially shocking to STEPHEN isthatdespite som e disagreem entswith
  Nanny Hylton in the past,STEPHEN stillconsidered hera friend;seeing heralm ostevery
  day forseveralyearsw hen he waseithervisiting hispare                           I
                                                        nts,Iiving w ith them ,orgoing
  outto eatw ith them .
        8l.Itwould appearthatthe only reason w hy Nanny Hylton w ould say such a
  thing (whichasaresultagain IedtoSTEPHEN notbeingallowed intothecondo)was
  because,justlike Nurse M orales,and Nurse'sAide Burgess,Nanny Hylton also did not


                                             12
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 19 of 30




  wantto answerSTEPHEN'S question asto w hy she also told STEPHEN the nightbefore
  thatHym an wasfine and didn'tneed to be taken to the ER.
       82.ln closing,m aking mattersw orse forSTEPHEN during the filing ofthis Iaw suit,
  STEPHEN h                                                                       I
            ashadtorepeatedlyre-livethosemomentsonthepolicevideos,repeatydly
  seeing the abuse inflicted by SARGENT CATALANO upon STEPHEN,and being forcedIto
  repeatedly see hisfather's dead body on these videos,the body he w asnotallowed to
  see on the day in question.

        83.(On PoliceW ebcam Video4 of5,STEPHEN edited outthe partsthatshowed
  Hym an'sdead body,since he doesn'tw antthatto be partofthe public record,but
  anyone inthiscase w antsto see the unedited video,STEPHEN w illprovide thatas Iong
  asitiskeptprivate.)
        84.Asa resultofhow the eventsofthisday have affected STEPHEN em otionally,
  afterthisincident,STEPHEN hasto been taking drugshe nevertook before for
  depression and anxiety,including Seroqueland Paxil.
        85.Seeing hisfatherIooking Iike he doesin Police Video W ebcam 4 of5 afterhis
  death hasbeen one ofthe m ostpainfuleventsin STEPHEN'S Iife,and stillisthree year
                                                                                 I s
  afterthe fact.


                   CO UNT 1:VIOATION O FCIVIL RIGHTS UNDER 42 U.S.C 1983

         1.SARGENT CATALANO wasclearlyguiltyofthe ''deprivation ofplaintl y 'scivil
  rights,privileges,orimmunitiessecuredby the Constitution andfederalIaws,''and also
  u
  T
   cted'undercolorofanystatute,ordinance,regulation,custom orusageofanystiiteor
   erritoryorthe DistrictofColumbia''and also acted ''undercolorofstateand IocalIaw.''
        2.SARGENTCATALANO violatedSTEPHEN'ScivilrightsafterhetoldSTEPHENithat
  he would be allowed into the condo ifSARGENT CATALANO could see docum entation
  thatSTEPHEN w ason the Iegalpapersforthe condo. Instead,w hen SARGENT
  CATALANO found the Iegaldocument(seeagain PoliceW ebcam Video#4 of5,from
  11:00to 12:35)aswellasExhibit5,astillshotfrom thatpartofthevideo showing
  SARGENTCATALANO IookingdirectlyatthespecificpagâoftheFamilyTrustshowiqg
  STEPHEN'S nam e in huge lettersasbecom ing a trustee upon hisfather's Hym an'sdeath,
  he nonethelesscontinued to notallow STEPHEN int                                I
                                                   o the condo to say goodbye to his
  fatherand make surethathismother(sufferingwithAlzheimer's)wasokay.



                                           la
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 20 of 30




        3.As m entioned above,SARGENT CATALONO isclearly seen on the video
  tamperingwithevidence (a Class3 Felony)in orderto notIetSTEPHEN exercise his
  rightsto see hisparentsand enterthe condo thatday;and to cause STEPHEN to
  the prem ises he w as Iegally perm itted to be forfearofbeing arrested.
          4.SARGENT CATALANO also com m itted a Class 3 M isdem eanorby agreeing
  the ''lncidentReport''m entionedabove filled with so m any provable Iies,including
  claim thatthe officers'gave STEPHEN ''counselling.''
  Plaintiffrequestsajurytrial.




                                            14
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 21 of 30



                                                  .1.
                                                    ..
                                                     - 1
                                                       -- 4'           .(
                                                                        :.
                                                                        r-:
                                                                          .
                                                                          tr
                                                                          -p.
                                                                            jj,jj
                                                                              -.
                                                                              t
                                                                                s
                                                                                .z,ï
                                                                                j  yoj
                                                                                     y-
                                                                                      s
                                                                                      -ja
                                                                                        n
                                                                                        .:
                                                                                        gj)
                                                                                          .
                                                                                          ?
                                                                                          j
                                                                                          z
                                                                                          g.
                                                                                           gj
                                                                                            t
                                                                                            p,
                                                                                             àiL
                                                                                               b
                                                                                               ,
                                                                                               )t
                                                                                                jv.-.
                                                                                                    ,
                                                                                                    )ptqssyjpy
                                                2
                                                . pages                :
                                                                       '
                                                                       :
                                                                       #
                                                                       .
                                                                       .,
                                                                       ..j,
                                                                         .:
                                                                          ;u.
                                                                          .
                                                                          ;
                                                                          .  -sk
                                                                               b.
                                                                               .y
                                                                                 tq
                                                                                  .
                                                                                  ,
                                                                                  y,.
                                                                                   .. J4.
                                                                                        .s:
                                                                                          ...
                                                                                            a...
                                                                                            .
                                                                                               (
                                                                                               .
                                                                                               r
                                                                                               =.t,:
                                                                                                   k, s.c
                                                                                                        yyjym
                                                                                                       yy .
                                                                                                            yr
                                                                                                             a
                                                                                                             sy,
                                                                                                               x
                                                                                                               j y,,. ,y
                                                                                                               -.
                                                                                                                    .  u j
                                                                                                                       ,
                                                                           x              .       ) r. s
                                                                        d#<<ikzy'
                                                                               .4 .J',
                                                                                     '
                                                                                     z
                                                                                     .)4.
                                                                                        i4
                                                                                         Lk
                                                                                          .lk.u.
                                                                                               ;r
                                                                                                uf..u.a ;q .
                                                                                                    -       ,., .. ...,
                                 DURABLE P(.-
                                                .
                                           m.'ER OF AT.lnORNEY
                                                            , . ,r                              ,       f..j
                                                                                                           i.
                                                                                                            j(jtj,
                                                                                                                 ucz -,
                                                                                                                      .-
                                                                                                                      '.
                                                                                                                       yj,j.

              1,Hyn-mn ltIarks,wilh al 1a.ddress of9587 $VeltlollCircle,Talnarac,F1.33321,l nake,
      constituteandnoluinaten'  lysonsStephen s'Iurlcsand Lao'rcnccBruceA'  larltsaslny agents.
      Eitllel.o.fpu,agents.W;t??/ha,'ethe./hJ/autllotitvtoactt'//lmy htplc/fbbt
                                                                              lthoutthec/7l-
                                                                                           $
                                                                                           -c?)!ol*
      JAt,
         '/af.
             le/-oftheothen
             ln the eventthateitberot-my Co--
                                            Agentsis unableorunwilling to serve,thc remaiTûng
      agentslhalllpa-
                    g:al.
                        ltlt-theauthority given hel'euntlerbelow.
                                                    ARTICLE '
                                                            f

             lhereby giveand p-antuntom y said Co-ageutstkllposverand atltbk  xits
                                                                                 -'to actform ein
      any lawfulway with respectto the powers cnunzerated in Article 11,and to the pov/ergwhieh 1
      haveseparately enunlerated and initialed in Article111.

                                                    ARTICLE 11

            N1y agentis autbcaized '
                                   to actform ein my nam e,place arld stead and may exercise any
      ora11of'thepowerscontained inthisArticlel1.

            =
            2 t Banking and Other Financinl Iustitution Transactioas. Nvith regard to
      banking and otherfinancialinstitution'transactions,my agentshallhave thc.
                                                                              authodty to conduat
      bankingt
             '
             ransactionsasprovidedinsect
                                       ion 709.2208(1),FlorîdaStatutes.
             2.2    InvestmentTransactions. W-ith regardto stock'andbond transaçtions,my agent
      shallhavetheauthoyitytoconductinvest
                                         -
                                         m enttrausactionsasprovideflinsection 709.2208(2),
      FloritiaStatutes.
             2.3    lteal Property Transactions. B.'ith regard to real propurty transactions, my
      agent m ay eaercis.e ai1 of the following powers with regard to any real propet-
                                                                                     t), l own,
      speciscally including, but pot limited to, n1y homestead property, lcasellolds, momgages,
      contracts,and minerallights:(1)conveyormortgage realpropelïy;(2)acceptasa gil% oras
      secmityforaloan orreject,demand,buy,lease,reeeive,orothemviseacquirean interestinreal
      property or a iight incident to real propert
                                                 y,(3) sell,exchange,conq'ey wilh or without
      coAronants,quitclalln,releaso,sun'
                                       ellder,nlortgage,enculrber,partition,consentto pal-titiolling,
      subdivide,apply forzolling,rezoning,orothergovenlm cntalperm its, platorconsentto platting,
      develop,grantoptionsconcenling,leaseorsublet,orotherwisedispose ofan estateorinterestin
      realpropely orarightincidenttorealpfoperty;(4)rdease,assif
                                                               zn,Satisfy,acd enforceby
      litigation,action,orothenvisc a lnortgage,deed of tnlst,enctllnbrance,lien,orotherclailn to
      realpropet
               cy(Jtatexistsorisclainled CQexist;(5)doanyactoflnanagelnentorofconservation
      withrespcctto an interustin realpropel-ty,orarightincidentto realproperty,owned orclainted
      to be owned by me,includill. g pOB'Cr to irlsure againsta casualty;liabilitysor loss;obtain or
      regain possession or protect the înlerest or l  ight by litigation, action, or otherwise'
                                                                                              , pay,
                                                17age 1of12
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 22 of 30




        yearsfollowing lha:tax year;(2)paytaxesdue,collectref
                                           .                    hnds,postbonds,receiveconfidential
        infonmation,and contestdeticiencïûsdeten-ninedby the întenla!Revenue Selalice orothertaxing
        autllt-
              nitll-
                   '(3)exerciscanyclectionavailabletonlculqderfederal,state,local,()1.fbreigntax law;
                     .

        (4)actftlrT'
                   neinalltaxrrlattersfora1lpel
                                              iotlsbeforetheJntennalReveltueServiceandanyotlher
        taxingautlnority;and(5ê)representme,andappointanagenloragenl'storepresentlue, before the.
        IntenyalRevenue Sa-vtce ol- any State ()1- o?1'lel'taxing authcl
                                                                       rity by con-tpleting, signing.and
        stlbnaitting IRS Fonm 2848 orany otllergoAzenunentalfonn.
                 1.13 Existing and l?orejgn lnterests.T'   hepoAversdescribedin a.'
                                                                                  tl4icle 1:ofIhis
                        durablepewer()f 'atlonley maybeexercisedeqtlally witl !regpeettoan interestl
                        haveatihetiluulhisdurablepowerofattonAeyiscxeeutedoral        1interest'which1
                        acqtlirelaïerrwlletherorno!1'
                                                    1)einterestislocated inFlolidaand Nvhethe,  rornot
                         thepowersa'eexercisedorthedurablepowek-ofattolmeyisexeeutedinFloiida.
                1.14 H ea1th .tkecordsantllnfornxation.Nvilh regardto Obtaining recordsrélatedlo
                -

                     nay health,sny agenthasîhe authority to;
       Requesk review,and receiveany infonnation. verbalorwlitten, regardillg 1nyphysicalormelltal
       health,including l'
                         nedicalandhospitalrecords.
 (2)   Exccuteon'mybtthalfanydocmucntsthallnayberequiredinordertoobtainthisinfol
                                                                               nualion
 (3)   Consenttothedisclosureofthisinfol-
                                        rnation.                                      .
       :71is release autholity applies to any iltfonnation governed by lhe Health lnsurance Ponability
        and Accotmtabilit yA 'ctof l996 (a2'l:/'a HIPAA
                                                      ' ),42 USC l320d (        .
                                                                                md 45 CFR 160-364. 1
       authorizeany physician,health-careprofessional, dem ist,llealtllplan,hospital, clinic,labolztory,
       pbanuacy or other covered health care providcr, any insurance company and the lâedical
       Infonuation Bnreau fnc. or other health-care clearinghouse that has provided treetm ent or
       senpices to mesor khathaspaid fororisseeking palrment from m e for such servicesr to givea
       clisclose and release to m y '
                                    agent, witboutrestliction,a11ofmy illdîAridtlnlllr-'idelltiiable health
       information and medicalrecords regarding any past: presentorfuuz-e medicalormentalheallh
       condition, încluding al1inform ation relaling to the diagnosis and treatment of HIV/AIDS
       sexually-transm itted dlseases, m.
                                        entalillness,and drug oralcoholabuse. Theautllol'it'ygiven my,
       agentsshallsupersedeany pritv agreelnentthatlmay havemadewith my health- care proqiders
       to restrict access to or disclosure of my illdîA, .itlualll.
                                                                  '
                                                                  -idelltiiable health inf
                                                                                         'onnatîon.
                                                                                                       The
       authority givcn my agenthasno expiration dateantlshallcxpire olll),in theeventthatirevoke
       theautholity iznwrkting and deliveritto myl:ealtln-careprovider          .


              2.15 Provjde forA'
                - .- .              l'
                                     y Care.qi  -ith regard lo health care decisions, lny agentshallbave
       theaurholity to naakeany antla11llealtb caredecisionson nly behalf, including bt!tnotlilnited to
       those provided forin FloridaStatutes Cbapler 765. Ifl?      ')t'
                                                                      ?!;
                                                                        f?exeolted n .
                                                                                     &eptp-t7/(?heallh t:=l'(?
                                                                                                  .               -
       t-
        ubsncedt -
                 rcc dbt
                       e tfe-
                            s
                            '
                             r
                             /e/
                               it
                                7f/
                                  o??and Fp
                                          tRf/
                                             '
                                             /l/
                                               r  ctt
                                                    /-dsla
                                                         f-
                                                          k-
                                                           o c
                                                             zate ?
                                                                  .
                                                                  )'t?-s'
                                                                        !/
                                                                         a?7
                                                                           r t
                                                                             o C/lc?
                                                                                   JJ(
                                                                                     ?r 7f
       St       -           .                          -
                                                                                         L6'oftbeFlo-
                                                                                           .   . --    r/tft-l
                s..- //
         allkîe-'     7t,
                        1selnl.
                              s0.1
                                 ..
                                  .2
                                   ./7,
                                      :
                                      ,direcn-
                                      .      vt :.
                                                 67
                                                  .3
                                                   '# Gnnït-
                                                           o-I
                                                             .. 2
                                                                -
                                                                /-'
                                                                  .
                                                                  -
                                                                  tf.
                                                                    Qt-enlu-tr-
                                                                              t?lttctp/2//l-
                                                                                           (?lbb'
                                                                                                l
                                                                                                -ïlk?/?t
                                                                                                       afi:?-
                                                                                                            Fa
                                                                                                             r()/tbis
                                                                                                             .
       r/oclfpicnk
                 t




                                                     Paget5ofl2
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 23 of 30



                                                1 l
                                        1:
                                         11
                                          2:l
                                            I
                                            r
                                            :
                                            1I
                                             '1!
                                               2
                                               111!
                                                  ë144
                                                     11,
                                                       8IE
                                                         !!
                                                          I        '/,.
                                                                      ''-. . : ,.,% :
                                                                      j         .        -'w:!,',
                                                                                     -'';j
                                                                                        - -'
                                                                                           .-   -.Lïo .
                                                                                                      ie
                                                                                                       ;t
                                                                                                        ï' :$
                                                                                                  ,,,- . i
                                                                                                 ,.
                                                                                                . .   .
                                                                                                          . .
                                                                                                            hirL'
                                                                                                                .
                                                                                                                -
                                                                                                                .
                                                                                                                ?
                                                                                                                ke
                                                                                                                 j'
                                                                                                                  .
                                                                                                                  ,
                                                                                                                  %
                                                                                                                 il
                                                                                                                  j
                                                                                                                  ?
                                                                                                                  r
                                                                                                                  ,
                                                                                                                  j
                                                                                                                  -
                                                                                                                  k r
                                                                                                                    -
                                                                                                                    -
                                                                                                                   k-
                                                                                                                    j
                                                                                                                    :
                                                                                                                    t
                                                                                                                    -!
                                                                                                                     )
                                                                                                                     .
                                                                                                                     ,
                                                                                                                     #j
                                                                                                                      g
                                                                                                                      u
                                                                                                                      -
                                                                                                                      ?.
                                                                                                                       yj
                                                                                                                      ..
                                                                                                                  ..., .
                                                                                                                        a
                                                                                                                        :
                                                                                                                        g
                                                                                                                        :
                                                                                                                        .
                                                                                                                        2
                                                                                                                        ;j
                                                                                                                         ,à
                                                                                                                          : .
                                                                                                                            tàk.'
                                                                                                                          '.-
                                 l)lJ BLE POB'?11    211.OP.          r.z
                                                                        'vg
                                                                          jj
                                                            &rrT()1lh>M,..bt,
                                                                            N
                                                                            1j
                                                                             -
                                                                             .j
                                                                              ..
                                                                               ,) .z
                                                                                   .;
                                                                             2Inwlk .-a -j;
                                                                                          ;k j .
                                                                                            y -,-    jjj j.x.   y
                                                                                                                ;
                                                                                                                j   j      ....
                                                                                                                                  .

                                                                                                    e. ,-     ..z                     .
                                                                              .
                                                                              -. .k Z.w/' ..ee'--' '                                      -
             1,1rrqLEN IWARIéS ,Avitllan address of9557 B.Jeldon Circle, amarac,F1. 33321,nlake,
      constitutcand noluinateluy sonsstephen Sz
                                              larksand lwaurrence Brttcchlarksas lny agcnts.
             Eitherof /71
                        .3.
                          ,tlgentssllail/lf?!.
                                             '
                                             t!//1t!ftlll//1&//t?1-
                                                                  43,to flc?olê/41.bellal
                                                                                        f 1W//Jt>l//the
      f,
       *alep/orjoilldel.f?
                         -/'
                           -//lf
                               ,
                               rothel.
            ln the cvcntlhateitherof1,7y Co-Agents isttnable ortlnïvilling to serve, the reluaining
      agentshall lhayealloflheauthorily given hereuntlcl
                                                       'belol'.
            1
                                                 ARTICLE I                          1

             Ihercby givizand grmltunto mysaid Co-ltgentsfullpowerantlattthority to actforme in
      any lawlklwa)?'with respcctto the powcrs enunneratellin Articlc iI, and to the powersïvhicb I
      haveseparatclyentlmel-ated and initialed in Article111.

                                                 ARTICLE L1
                                                          .-




            h1)'agentisatlthorizeclto actftlrlne in nly lpalne, place antlstead and Inay excrclscasly
      orallofthepowvrscontained in thisA.rticleIl.             ,

            2.1 Banking and Otller Finallciai Institutinn Transactipns. hvith regard to
     banlting and otherlsnaneialinstitution transactions, l'
                                                           nyagentsllallhave the authority to conduct
     baltking (ransactionsaspl-cvidcd in sectitll:709.2208(l),FloridaStatutes.
            2.2 InvestmentTransactions. W-ith regard to stock'and bond transactions, 1-        11y agcnt
     shalihave thc.autlxlrity to conductinvestlnunttransactions as prosritled in sec,tion 70f
     Fl                                                                                     J).2208(2),
       orida Statutes,
            2.3 -   Real Property Transaetions. svith regard to real property transactions, l'ny
     agent may excrcise all of the follovving powcrs with rcgard to any real property 1 oqsm,
     spcciscally including, but not lilnited to, !ny hotuestead propel-ty, leasehoids, lnol-tgagcs,
     contracts,and lnineralrights:(1.
                                    )corwey ornzortgagcrealproperty;(2)acceptasa giftorI1s
     sccurity fora loanorrcject,dennand,buy,lease,receive,orothenviseacquirean interestin real
     propelXy o? a right incident to realproperty'
                                                 ,(3) scl1,exchang.e,convey with or Nsrilhotlt
     covenants,quitclaim,release,surrender,lnol-tgage,encunlber,pm-
                                                                  tition, consentto partitioning,
     subdivide,apply forzoning,rezoning,orothergovermnelttalpermits, platorconsentto platting,
     develop,grantoptionsconcerning,leaseorsublet,orothenviscdisposeofan cstatcorinterestin
     realproparty or11rightincidenl to realproperty;(.4) release.assign,satisfy,and enforcc by
     litigation,action,or othcrwisc a n'
                                       m llgage,deed oflrust, enculmbrance,llen,()rotherclaiLu lo
      realpropert/thatexistsorisclailnedtoexist;(5)doan),act01-lnanagementorûfconstrvation
     with respectto an interestin realpropel-t
                                             y,ora rightincidentto realproperty, our  ned t')rclaimed
     to be ossmer
                l by lne,including posArel-to insur: against a castlalty, liability,or loss,
                                                                                           'obtain ot
     regain possession or protect the interest or k -ight by litigation, action, or othcrwise'  , pay.
     colnprmuisc.
                ,oreontesttaxesorassesslnontsorappiy forand receiverefundsin com-         tecîion Nvith
     them;and pl.lrchasesupplles,hireassistanee orlabor,orluakerepairsoraltcrationsintbereal

                                               Page lof12
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 24 of 30




     autllorit-y.given 1,7),ageTltl' lasno expiratii-ln da
                                                         .te1.tl'
                                                                l(l:
                                                                   s11:t1It-xl)irt?t'
                                                                                    pnly i17tlle ûventlhatlrevoke
     tlpc autllolity ;!-
                       tAvritillg'anddeliverittcl311),lhealt'
                                                            lz-careprïnvider.

                 2,15 l>rovide for 5.
                 .-   - -                         1'
                                                  'y flartl.syritl1regard Ll.        l11e:11th carc decisiolls, 1n -5,,agelltshallhavc
      theauthority to nlalkc ally l1nllal1hcaltl)care tlecisiolls01111131I            .          7cLa11:-
                                                                                                        ,'
                                                                                                         incltttlillg17lltnollin)itetlt()
      tllosc providcd ftlr in .        l7lorida Stattltes (.      '1)a
                                                                     .ptcr 765. 1I-l/Irl!?       (?execltte# n selial-ate lltctltllcal-
                                                                                                                -               .         e
     t'a/lvlncf  .l(lirectibteJ/t.
                                 !-
                                  s-k'f-rplcd/fti?lalld /lf .?a///Jcal-  e-$-lf)7-(?
                                                                                   .g'
                                                                                     .t/c ltll-b-ltal'llf
                                                                                     t                  :
                                                                                                        )(L'llavlel.:
                                                                                                               .     76-5ot-tbeJJIot--
                                                                                                                                    .. kd(l.
      5'/t
         ;
         //l?/'c-ç,ihe /:7-
                  .        /?1-
                              $.ol' -//lc cp/  -l-
                                                 cta
                                                   -/l-l/t?!3.
                                                             'iII('
                                                                  .-
                                                                   f
                                                                   n/plp-r'/11-s
                                                                    .            -/t
                                                                                   $-l'
                                                                                      Ltl.
                                                                                         ll'-
                                                                                            %f.
                                                                                              J/.t?1-
                                                                                                    71collllict!î?/?/2thz /(?7n7l-vo('//?/.
                                                                                                                                          F-
      (lt
        p(.
          -l.
            flJ4((,ll'.
            ..




                                                             LAl?.
                                                                 C1qlC...1.:.
                                                                        -   E
                                                                            ....
                                                                               1
                                                                               ..
                                                                                -
                                                                                ll.

                 h-
                  ly agentisautlyorizedto pdrfbnn tllefblloyvingspecif5cdlcts tbrIne;
                  '

     lltltial:

     YES
     NO('(pe'- ) saf
                 Po'
                   w
                   ec rpos
                     de f()lEllterSafe.
                            tbox.     llcpositBox.lgl-antt() 11.1y Ilgcllttlle p(75Verto tlntcrn'ly

     YESI
     NO (                   ) Pu'
                            '
                            )    wertolslalceGiftst4)llescendantsUilfl   1er1tyhc AnnllalExclîlsion. lgrantto
                              u-
                               ty aguntthepoïvcrto nlakc giftsoi-any ofn'       property'toorto pay aluountson
                              bclalfof-(including transfers'ellich arcnladeoulrigllt, in trust01-othenq-ise)nny
                              ollcoj-nlorcof1.1.
                                               1).
                                                 !(Jescendants(includillg IILJ'age!)ù,if1.
                                                                                         n).
                                                                                           /agentisadescendant
                              oflnind)orto any cllaritablcorganization to Avhich detlllctiblegiiv'
                                                                                                 tsI11a)?l)e nlade
                              under(hcineolne and git-
                                                     '
                                                     t'tax provisiol
                                                                   '
                                                                   lsot
                                                                      -thc Code- Such giftsoraluountspaid
                              to lny descendants may not exceed those which are excludible under Section
                              2503(17)orSeelion2503(c)oftheCodcorthosetowrllich thesplitciftprovisions
                              of Seution 25l3 of the Code are expectocl to appky. (OR, Stlcli Glb-'rs OIl
                              .4A.
                                 l()trN'
                                       rs J'AID -
                                                130 i
                                                    $'
                                                     LY DESCENDANTS SIIAI.L INCI,UDE,AN D IW AY EXC EED
                              T1.
                                lOSlu?                                                          ,
                                     WI.
                                       1ICH ARI:EXCI-UDIBLE UNDERSECTIOX2503(8)OR.SIrC'
                                                                                      rION2503(E)
                              oy n-llkk
                                      :Copb OR 'rlltAsE n'0 N5'HlCIl'I'l4E SP1.1'l-(;)l
                                                                                      W PROS'ISIONSOF SECTION
                                                                                          .

                              2513o17'n IECODE AltE EXPECTED T0 .'tPPLY-      )Nbthinglereinshallbecongtnlcd
                              to rcquire 1111(
                                             y courlaction u'hatsoevcrpl iorto lnaking such gifts 1101-to restrict
                                                                                                 ,
                              such gifts to a situation in hivhich it l'
                                                                       nust be dctennined tllat I Avill rel-
                                                                                                           nail'
                                                                                                               l
                              incapacitated fortl'
                                                 le rcnhninderof1uy lifetinle. Noturithstailding tbe foregoillg
                              the gifts17
                                        nade by :1person svho isthen sktrviTlg as1413/agentunder this durable,
                              poyver ofattorney to hiyu/hcrselt-shalleitlher bc nlade solely forllis/herhcalth,
                              cdtlcation,lnailltenallce aîld suppol-torslA:.
                                                                           tllnotexceed in tl'
                                                                                             le aggrogtlto f
                                                                                                           brally
                             calendaryearthe greateroff'   ivethousand dollars(S5,()r
                                                                                    )0)orfivcpercent(5f    ?4)of
                             tllefairluarketvaluoof1313.estate(forLT,S.gifttaxpul- poses)asefDeeelubur31st
                             ofsuol'lcnlendaryear;provided,holvever, i1'1ny aguntislnaking gifts autllorizcd
                             bythef' ollosving pa
                                                .ragra1)11ofthisdtlrablepowerot
                                                                .               -atttlrney in ordel'to clbtaillor
                             lnaintai1
                                     )cligibility forpubliehealth carcbene'
                                                                          l-
                                                                           itsp then tlztselil'
                                                                                              nitationsshallAot



                                                           Page 7of12
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 25 of 30




                                           EX H IB IT 3
                                                      1 page
                           DESIGNATION OF HEALTH CARE SURROGATE
               1,I'
                  IYNIAN NIARKS,aresidentofBrovvardCounty,Florida, statethatinthccventthat111113
        detennincd to bc unable orincapacitated toprovide injbrlned collsenti
                                                                            brnzedicaltreatlnenlllntl
        surgicaland diagnostic prôccdurcs,Iwisllto dcsignate nly sons Lldwrence Bruce i  slsrksand
        Stephcn Nlarks aslMyCo-surrognles to nlakchcallhcarcdecisions.

        1-     DESIG N2%.
                        -I'lO N:

        N anlc: Lawrcnce Bl-ucc i
                                îz
                                 lal-ks
        Address'
               .

        Nalne :Stephen A'
                        Iarlks
        Address:

        II.    SCOPE OFSURROGATE'SAUTIIORITY:fnexcrcîsinglhisatltlloritynlysurrogatcls)
        shallfollow'lnydesircsassctfbrtllinphisdoctlnlelltorinaInedicaladvancedirective, orasr1.
                                                                                               11t7bc
        otherxvisckao3vntolhcstlrrogate.1ftlllyulltlerstand t'
                                                             hatrhisdcsignationlvillpennitnlydcsigncc
        toexcrcisetllcfbllobvingauthority:

               a.T0actforlnean#ton'
                                  lakc11!1llcallhcaredecisions1
                                                              -0:
                                                                .lncinlnattcrsrcgardinglnyhealtll
        caredulingIuyincapacity,inaccordance'
                                            w ithluyinstructions,unlcss1havecxpresslylil
                                                                                       nitcdstlcb
        authoriry;

               b.Toactforl'  ncaadtolnakealllnclltalhealtl)caredecisionslbrnl(2inlmatLel'
                                                                                        srcgarding1ny
        nlcntalhealthcarcfbrbothin-palicnthospitalcarcandout-paticnthospitalcarcinthccvenlIanlil1
        needof-trcatntcnlalld11111'
                                  unablctoseckassistalcchnysclfductoincapacityorinabilitytorccognize
        thcneed fortreatntent.

                c. To collsultexpeditiously Avith appropriatehealtl!care providers to providc inl-
                                                                                                 onned
        consent,andlnakeonlyhealth caredecisionstbrlneAvhieh heorsllcbelievcslsvouldhavclnadc
        undcrthecircunlstllncesiflNverecapableol  -lmakingsuchdecisions. lf-thereignoindicationoflvhat
        theprillcipalqpould havcchosen,thesurrogatclnayconsiderthcpaticnt'sbcstintcrcstin deciding
        thatproposcdtreabnentsaretobeNvitbhcldorthattrcatlnentscun-
                                                                  entlyincflkctaretobcqzithdraïvn,

                 d. To provide,NvilhholdorNvithtlrayv hvrittenconscnton nlybehalfsvhcncvcrconsentor
        bvithdnlqvcllhereof-isrcquircdasitrelaycstonlcdicalcarc,treatnlent,surgicalprocedure,diagnostic
        jvoccdure,nletlicakion. Asio providing orB'iihholding consentas to the usc oflncchanicalor
        arlillciallneanstoreplacct'u-supportabodilyf-tlnction. n1).
                                                                  ,surrogateistobcgtlidedbyinstructions
        inIny livingsvillaltd nledicaladvancedircctive:
               e- To rcquesland bcprovided svilh acccss to lny clinicalrccords, yvhethcrprivilegcd or
        confidential,includingl'
                               ncdicalcndnxcntalhealtllrecords, NIystlrrogatcInayexecuteany svrittelt
        relcaseorcongenl'tllatnlay bcrcquircdi1:ordcrtoobtainsuch illfbnnation;
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 26 of 30




                                ExH IBI# 4
                                    2 pages


              THE IIYM AN and HELEN M ARKS REVOCABLE TRUST


                            DATED October 15, 2016
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 27 of 30




       THEIW M A.
                N andHEII N MARKS RE'VOCAMI-E TRUST Datad October 15,2016.Pagc5


                                              ARTICLE l1l
         A9M IM STRATION & RISTRIBUTIO N DURING THE LIFE OF THE GRANTORS
                                                 -




             (A) ORDER-
                      OF SU-CCESSI
                                 -ON:ThuTnlstecofthisTrustshallbuHYM z
                                                                     &N SIARKS.
       lfHYM AN M ARKS cannotuonlinuctoserveductodtath,resignationorincapacity,thcSuccessor
       Co-Trusteesshallbe LAW RENCE BRUCE M ARKN and STEPIIEN M ARKS.

              lfeithercfthcSuccessorco-Trustcescannotserveforanyreason,theremainingCo-Trustees
       shallcontinuetoactandscrveassuccessorTrusteewitkfullauthoritybercunder.
              lf t
                 w oormoreTrustecsareservsngatanytimesanypowerordiscretionoftheTruslccsmay
       beexgrcisedonlybytheirjointagrreement.EitherTlustcemaydclegatetotheothcrTrusteethe
       nuthoy
            itytoactonbehalfofbothTrustecsand to exerciseanypowerheld bytlleTrustccs. lfmklre
       thantwoTrust.eesarescrvingatanytimc,l
                                           m dunlessuuanimousagreementigspeciscallyrequircd
       by thelennsofthisTrust.any powerordiscrmion oftheTnlstcesm ay be exercised only by n
       majority.TheTnlsteesmaydelcgatetoanyoneorInoreofthemselvesthcauthodt'
                                                                           ytoac1onbchalf
       ofa11theTnlstecsandto exercise anypowcrheld by the Truslees, Trustctswho consentto thc
       delcgation ofaullloritytootherTrustecswillbeliablefortheconsetpenccsoflheadionsofthost
       otherTrusteesasiftheconsentingTnlsteesbadjoined theotherTrusteesinpcrl    brming thoso
       actions.A tlissentingTrustccwlm didn0!consenttothedelcgationofauthoritytoanothcrTrustee
       and who haslwtjoictz in thtcxtrciseofapmverordiscretion cannotbeheldliablefo:the
       consequencesoftheexercisc.,
                                 4 dissentingTrustcewhojoinsonlyatthedirectionoftllemajority
       willnotbeliableforthecongequencvsol
                                         -theexerciseit-thedissentisexpressedinwrpingdelivered
       toallyoftheotherTrusteesbeforcthcexerciseoftbatpowcrordiscretion.

              (B) TRUSTEESM AY SIGN:Duringsuch timeastbclnztlalTrusteesareactkngundcr
       tbisArticle,thcTrusteesaloneshal!havethesolcpowert()btty, sell,hold,ortransfcranyassetin
       thisTruslbyexecutinganyappropriatedoeument whethcritbeadeed,billofsale,contract,stock
       orbond ccrtiGcateorpower,option, leasenoteotmortgage, orbyanoraldem andtobttyorsella
       stock orbond. Further,thc Trustces shallhave tlle rightarld powerto makc any dcposits and
       withdrawalsflom anybalk, brokerage,ormutualftmd accountoftbeTnlst, andanybank,broktr,
       ormutualfund holdingsuchaccountmay acccpttheTnlstee'ssignatureonany check.

               (C) DISPOSITION OF INCOM E z-     -   -tND PRINC/PAL: During the GRAN-TOR'S
       lifetime,tllc-rnlstecsshallpayallofthcnetinconw ofthe-frustcurrentlyinconvcnientinstallm enls,
       atleastannually tt>theGRANTORS oras tlleQRANTOR3 tltkerwisc tlirecls in writing ant
       T                                                                                 lthe
        nlsteesshall,from yimctc timc,upon writttm dircctionbytheGRANTORS,pay 3!hyp3rîora!lof
       theprincipaltotheGRANTORSorastheGRANTORS olhmavise directs,

       G     g)) USE OFTRUSTASSETS '      DURIN67DISABII,ITV OR INCAPACIPI'Y OFTHE
                                                         .


       t RANTORS: lf
                   'atanytimuortime s GRANTORS    isundcralegaldisabilityorisunableproperly
       om anagcGRANTOR' S ownaffairs,Trusteesm ayusesuchsum sfrom thelncom eandprincipalflf'
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 28 of 30
Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 29 of 30
  '



Case 0:20-cv-62036-AHS Document 1 Entered on FLSD Docket 10/06/2020 Page 30 of 30


                                                     ItEPt)lkTING O FFICEltNARRA-I'IV E                           .;.
                                                                                                                  I) -i,
                                                                                                                       ,
                                                                                                                                 --- - -- '         ''-- '



      121.
         (,I1
            '
            t?
             !'
              (/()
                 -(dl/??/
                      - <l
                         z.$-
                          . /?c'
                               l't
                                 1)
                                  ''
                                   .
                                   %
                                   '(ytit'f'                                                                            ();?
                                                                                                                           -/;
                                                                                                                             r/)4
                                                                                                                                î'
                                                                                                                                 -t)f'
                                                                                                                                     j.
                                                                                                                                      ;ll./
          %'it;lila
          '                                                 ('.
                                                              )1'1'1
                                                                   :.Iisc                                         1'')kllk!.?TilylcRq.ë)r;I!cjj
              flz
                ldA'A?S-11)$!.
                             J.
                              ,
                              4/V                                 Dl.
                                                                    '
                                                                    .1.
                                                                      /'
                                                                       ///A.
                                                                           'l
                                                                            -'
                                                                             1L.b
                                                                                '/'
                                                                                  IL;.
                                                                                     4F/(,
                                                                                         )A'                         )J?
                                                                                                                       (?(
                                                                                                                         7(,
                                                                                                                           .3,1)f)/l()/)')1.4'
                                                                                                                                             ?



           On August30th,20)7 at1243 I!()lIrs,1rcspondcd to211
                                                             )Attcl
                                                                  3ded Hospic:l'
                                                                               leath by VITAS al9587 sveldlln Cirde
           #lo4l-
                all'
                   lal
                     .ac,Fl.(.
                             )nnrrivalIlnetlvilhVIT.ASRN Annahz
                                                              loralesandk'bservcdtlledeceasctlpalicnlI.lyj
                                                                                                         manMarks
            l/18/25 lying tlnrcspollsiveinl1iSbrtl.RN kloralessaid HylnanlladscveralseriotlsI   'ncdicalaftliclionsint-luding:)
           recentheartcolltlilions, vhiclreqtlirtxl:1Paccnlakerand IlcNvas'lkfminall y il1.RN Moraiessaid l-lylnan hasa I' INR pn
           j5le111(1lsavvitNvas postod 1 4,DrNierhalaRattan-ïvashillglon f-  roln '
                                                                                  V1'1-AS.Nloralesstaled Il).
                                                                                                            /lllanappeared lo have
           llad21fatalInedi calepisodesolnetinlesllortlybeforelnyarrlvalandRN MloralesPronotlllcctfhil      n Dcceasetlall222
           lltlurs.Ilnade colllactsvilh '
                                        V I-I'AS Iloctorïvashingtol)wllo Nvaswilling to sign thcDealllCerlificate,asNvcllas
           Brohvard Njcdicallïxanlaina.DrRangelyvl10 Svasinlbrlned oftllcdeallland ReftlsedJtlrisdiction.StarOf*David Nvas
           conlactcd forl 5nalarrallgcluclltsaI)(lrelllovcd lhcbody a!I534 houl- s.perpreviothsarrangclnentslnadeby VI-I-   A Sal1(l
           ncxtof-kin Larry Nlarks.

           Noletllatupon arrivalto thescene,1also I'     natlcconlaclkvitl Stephcn Nlarksoutside intheparking Iot.ltqtlickly
           becmneapparcntthatdespittlbaing di      stratlghtoverhis(la(I'spassillg.heM'asvery irateantlhostilclosvardslnyselfalld
           inpmliutllar,VITASstaffonsccne.ThcslaffincludcdChaplaillq'ilsonClltlchu,NtlrscAidcllorotllyHyltonantl
           NurscAide.101  11Burgess.TheyaIIconveycd siluilaracclltlntslo n'       letllatStephen Nvaslhraalening thwn andthcy were
           afraid.They also said llisbrotllerLarl  '
                                                   y slarkshastllcactualPoqvcrOfaltorntty nvcrsccing hîslàtllerIlylnanandhis
           yvifeM'lloyvaspresenta1s(),bulvcry illyvillladvanccd Dirnentia.VITAS staffhasbeen caring t        brtlltlclderly cotlple
           arotpntlthe clockalld accol'
                                      dillg tt)lllel11,Slcpht,l!is notallosved illsidetlleaparlnlentducto previotlsincidents.

           Slephen Nvas2,collslanlbtlnlellanl.llyilldrancelo lllisillvcstigatioatlleelltirtllilneon scelle.Despitc rejlcaled ïvarnings
         '
           and cotl
                  nselli
                       n g,h e conli
                                   nu ou  sl
                                           y disp l a
                                                    yc d
                                                       ' e rr
                                                            a t
                                                              icall
                                                                  d  ll
                                                                      o st
                                                                         ilebe l
                                                                               lavior toqv ar dsVITAS staff  ',lnysclf,and SgtEzatlllulit
           onsccne.l1eleû svillîllgly.itlstpriorîo t13ef-tlneralhonle'sarrivalonsccneal      l(IJ1()fbrccc)rotllcractionsvverereqtliretl
           despitehishostilcbehavilpr.




       11ktpltrlil'lg(Jl11t7cr:,'l.V/'t'IIl.'
                                            */?I''      l3f1111:.1t1J'l'.
                                                                        $Slh:1('s'
                                                                                 ï.111.t'24.5 Iil1G'2
                                                                                                    -I'
                                                                                                      ll?lï(p'
                                                                                                             .$                                   Pat!t.1
